DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed January 4, 2020 has been received and entered.
3.	Claims 1-59 are currently pending.

Election/Restrictions
4.	Applicant’s election without traverse of Group IV, claims 31 and 33-59, in the reply filed on January 4, 2020 is acknowledged.
5.	Claims 1-30 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 31 and 33-59 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 41, 47-49, and 55-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.	Claim 41 is indefinite because the multiple uses of “and/or” make it unclear which elements can be selected as alternatives.
Claim 41, at line 4, is also indefinite because the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 41, at line 5, is indefinite because “Pyseum” appears to be a misspelling of “Pygeum.”  However, clarification is needed.
Claim 41, at lines 6 and 7, is indefinite because the definitions of “Bubella broom,” “bosvellio,” and “calcium D glycan” are unclear.
9.	Claim 47 is indefinite because the definition of “soilon” is unclear.  It appears that this may be a trademarked term. Please note that where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  
10.	Claim 55 is indefinite because it is unclear what is encompassed by the phrase “substantially one or more of…”.  The use of “substantially” in this context is confusing because it is not clear if “substantially one” indicates that only one of the types of vitamin D must be present or if “substantially one” indicated that more than one of the types of vitamin D must be present.  Clarification is needed.  It is suggested that applicant delete the term “substantially” from this phrase.
11.	Claim 56 is indefinite because the multiple uses of “and/or” make it unclear which elements can be selected as alternatives.
Claim 56, at line 4, is also indefinite because the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 56, at line 5, is indefinite because “Pyseum” appears to be a misspelling of “Pygeum.”  However, clarification is needed.
Claim 56, at lines 6 and 7, is indefinite because the definitions of “Bubella broom,” “bosvellio,” and “calcium D glycan” are unclear.
12.	Claim 59 is indefinite because the weight of Amaranthus blitoides is missing the unit of measure, i.e. gram.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 31, 33-51, and 54-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Audino (US 2012/0164240).
	This reference teaches administering a composition comprising Amaranthus blitoides and vitamin D to a subject.  The vitamin D can be vitamin D1, D2, D3, D4, D5, or a derivative of these (see paragraph 62).  The A. blitoides can be A. blitoides S. Watson and can be dried whole leaves, fragments, powders, or a mixture of these (see paragraphs 61 and 64).  The reference teaches that the amounts of A. blitoides and vitamin D used in the composition are the same as the amounts claimed by applicant in claims 38, 39, 48, 54, 55, 58, and 59 (see paragraphs 65, 66, 73, and 74).  The reference teaches that the composition can further comprise the same ingredients as claimed by applicant in claims 41 and 56 (see paragraph 69).  The reference teaches that the composition can be formulated into a food such as bread, food for an animal, an energy drink, lemonade, juice, juice drink, soft drink, water, flavored water, or nutritional food drink.  The reference also teaches placing the ingredients in a water permeable tea bag for infusion with water to form a tea beverage.  The reference teaches that the water permeable container is made from filter paper, nylon, silk, or Soilon.  In addition, the reference teaches that the composition can be formulated into a caplet, tablet, or other oral formulation (see paragraphs 41, 71, 72, 75, 87, and 88).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 31, 43, and 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Audino (US 2012/0164240).
The teachings of this reference are set forth above.  The reference does not specifically teach adding the ingredients together in the amounts claimed by applicant in claims 52 and 53.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach using the ingredients in a range which encompasses the specific amounts claimed in claims 52 and 53.  Varying the concentration of ingredients within the range set forth in the reference is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some 

15.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655